Citation Nr: 0316303	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  95-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Louis A. De Mier-LeBlanc, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, wherein it was 
held that new and material evidence had not been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder. 

In December 1999, the Board remanded this case to schedule a 
personal hearing before a Member of the Board sitting at the 
San Juan RO.  The hearing was held, and chaired by the 
undersigned, in August 2002, and a transcript of it has been 
made part of the record.  More recently, the Board undertook 
additional development of the veteran's claim, securing 
additional medical evidence, which has been associated with 
the veteran's claims files, and requesting additional 
information from the veteran.  Unfortunately, the veteran did 
not respond to the Board's request for information, which was 
dated April 17, 2003.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West Supp. 2002)) became law.  This new law (hereinafter 
referred to as "the VCAA") redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

After the Board undertook additional development of the 
evidence of this case,  the United States Court of Appeals 
for the Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  Likewise, the Board can no longer attempt to cure VCAA 
deficiencies.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  Of 
course, the review by the RO may indicate a need for further 
development.  Also, the RO must notify the appellant of the 
applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:


1.  Ask the veteran to clarify whether he has 
received psychiatric treatment from Dr. Victor J. 
Lladó (Calle Rafael Lamar 374, Urb. Roosevelt, Hato 
Rey, PR  00918) other than that reflected in Dr. 
Lladó's psychiatric report of June 7, 1993, which 
is of record.  If the veteran answers in the 
affirmative, he should provide the dates of 
treatment and indicate whether the above mailing 
address is the current one for Dr. Lladó.  Then, 
please obtain those records.
2.  Ask the veteran to:  (a) clarify the dates of 
psychiatric treatment received from Dr. N. 
Rodríguez-Nieves (Torre San Pablo, Suite 702, Santa 
Cruz, Bayamón, PR  00619); (b) clarify if all the 
records from this private psychiatrist have already 
been submitted to VA; and (c) if not all the 
records from this psychiatrist have been submitted, 
indicate whether the above address is the current 
one for Dr. Rodríguez-Nieves.  If the veteran 
indicates that there are still some records from 
this psychiatrist that have not yet been submitted 
to VA, and identifies the dates of treatment, they 
should be obtained.

3.  Ask the veteran to:  (a) clarify the 
dates of psychiatric treatment received 
from Dr. Carlos F. Acevedo-Viera (Padre 
Rivera No. 52, Humacao, PR  00661); (b) 
clarify if all the records from this 
private psychiatrist have already been 
submitted to VA; and (c) if not all the 
records from this psychiatrist have been 
submitted, indicate whether the above 
address is the current one for Dr. 
Acevedo-Viera.  If the veteran indicates 
that there are still some records from 
this psychiatrist that have not yet been 
submitted to VA, and identifies the dates 
of treatment, they should be obtained.
4.  After the above development has been 
accomplished and its results have been 
recorded in the veteran's claims files, 
please review the entire record and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  Particularly, the 
veteran must be notified of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his service 
connection claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

5.  The veteran's claim should thereafter 
be re-adjudicated in light of the 
additional evidence added to the claims 
folders since the last Supplemental 
Statement of the Case (SSOC).  If the 
benefit sought on appeal remains denied, 
the veteran should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has, however, the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

